DETAILED ACTION

Response to Amendment
The amendment filed on 03/31/2022 has been entered.  Claims 16-31 remain in the application.  Claims 16-29 have been amended.  New claims 30 and 31 are added in which there are support in the specification.  Applicant’s amendments to the independent claims 16, 28, and 29 have overcome all the rejections previously set forth in the Non-Final Office Action mailed 02/09/2022.

Allowable Subject Matter
Claims 16-31 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Claim 16 is allowed, because the prior art does not disclose or suggest:   A shoe press belt having the shape of an endless loop with an inner surface and an outer surface, the shoe press belt comprising: 
	an elastomer body, wherein portions of the outer surface lying on the elastomer body define lands which extend between a plurality of parallel dewatering grooves, each of said grooves being recessed below the lands; and
	a support structure for the elastomer body, 
the elastomer body further comprising:
	wherein a portion of the lands defines a ridge provided between two adjacent dewatering grooves, and at least one of said dewatering grooves comprises:
	a first wall of the dewatering groove; 
	a second wall of the dewatering groove;
	a bottom of the dewatering groove between the first wall and the second wall of the dewatering groove, wherein the first wall of the dewatering groove comprises a first plurality of parallel auxiliary grooves of the dewatering groove extending to the outer surface of the shoe press belt; 
wherein the first wall defines a wall plane which extends outwardly from the bottom to a land of the outer surface, and wherein the plurality of parallel auxiliary grooves are recessed into the elastomer body spaced from the wall plane, and wherein each of the plurality of auxiliary grooves has a width at the wall plane and a center line lying on the wall plane extends along the center of the width at each point along said auxiliary groove; and
	wherein the center line of at least one of the plurality of parallel auxiliary grooves of the dewatering groove has a curved shape such that the radius of curvature of said center line of the at least one auxiliary groove is at least 10 mm.
Claims 17-27 and 30-31 are dependent directly/indirectly on claim 16 and therefore, they are allowed as well.

Similarly, the independent claims 28-29 have the same underlined limitations or features noted in claim 16 and since these claims defined patentable subject matters, they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant's amendment to independent claims 16, 28, and 29 have overcome the rejection under 35 USC 103 previously set forth in the final office action of 02/09/2022.
The closest prior art to independent claims 16, 28, and 29 were Trent Davis (US 20060011320 A1) in view of Takano Satoshi et al. (US 20100101746 A1).     
Regarding claims 16, 28, and 29, Davis discloses a shoe press belt having formed on an outer surface a plurality of parallel machine direction grooves. Each groove has formed therein a plurality of conical rebates. The rebates are spaced along each groove with centers coincident with the groove center line. The positions of the rebates are stepped diagonally across parallel grooves.  Satoshi is related to a shoe press belt in that a plurality of grooves is provided along the shoe press belt in order to efficiently drain the squeezed water.  
However, Davis in view of Satoshi fails to disclose a shoe press belt that includes, inter alia, auxiliary grooves in a different arrangement than the grooves of Davis in view of Satoshi.  As shown in the attached Exhibit A, the parallel auxiliary grooves are recessed into the elastomer body spaced from the wall plane.  As shown in Exhibit B, each of the plurality of auxiliary grooves has a width at the wall plane.  A center line lying on the wall plane extends along the center of the width at each point along the auxiliary groove.  The center line, so defined, of at least one of the plurality of parallel auxiliary grooves has a curved shape with a radius of curvature of at least 10 mm.      
As noted hereinbefore, claims 17-27 and 30-31 are dependent directly/indirectly on claim 16 and therefore, they are allowed as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748  


/Eric Hug/Primary Examiner, Art Unit 1748